Russell, C. J.
1. The corpus delicti of the alleged larceny was fully established. The incriminating circumstances in proof were sufficient to fulfil the requirements of the rule embodied in § 1010 of the Penal Code, which demands that where the guilt of one accused of crime depends wholly on circumstantial evidence, the proved facts must exclude every *45other reasonable hypothesis than that of the defendant’s guilt. The credibility of the testimony adduced in support of the alibi being a matter exclusively for the jury, it can not be said that the conviction was contrary to the evidence or without evidence to support it.
Decided May 1, 1916.
Certiorari; from Morgan superior court — Judge Park. August 14, 1915.
M. G. Few, for plaintiff in error.
J. F. Pottle, solicitor-general, contra.
2. There was no error in overruling the .petition for certiorari.

Judgment affirmed.